Citation Nr: 0032030	
Decision Date: 12/07/00    Archive Date: 12/12/00

DOCKET NO.  96-17 491	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to an increased evaluation for residuals of a 
gunshot wound of the right hand with traumatic arthritis, 
currently evaluated as 10 percent disabling. 

2.  Entitlement to an increased evaluation for residuals of a 
gunshot wound of the left wrist, currently evaluated as 10 
percent disabling.

3.  Entitlement to total compensation rating based upon 
individual unemployability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Ralph G. Stiehm, Counsel

INTRODUCTION

The veteran had active service from January 1943 to September 
1945.  This case comes before the Board of Veterans' Appeals 
(Board) on appeal, in part, from a December 1995 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Cleveland, Ohio, which denied a rating in 
excess of 10 percent for residuals of a gunshot wound of the 
right hand and a compensable rating for residuals of a 
gunshot wound of the left wrist.  In a decision entered in 
December 1996, the RO increased the rating for the veteran's 
left wrist disability to 10 percent, effective from the date 
of receipt of the current increased rating claim.  As the 10 
percent evaluation is less than the maximum available under 
the applicable diagnostic criteria, the veteran's claim 
remains viable on appeal.  See AB v. Brown, 6 Vet. App. 35, 
38 (1993).  This appeal also comes to the Board from a May 
1997 RO decision, which denied a total compensation rating 
based on individual unemployability. 

In January 1998, the Board remanded this case for further 
development.  The RO completed that development, whereupon 
this case is once again before the Board.   


FINDINGS OF FACT

1.  The veteran's service-connected gunshot wound to the 
right hand is manifested by traumatic arthritis and 
limitation of motion no greater than dorsiflexion to 15 
degrees or palmar flexion to being in line with the forearm, 
and no more than moderate injury to the affected muscles. 

2.  The veteran's service-connected gunshot wound to the left 
wrist is manifested by no more than slight limitation of 
motion and no more than moderate injury to the affected 
muscles.  

3.  The veteran's service-connected disabilities are as 
follows: Residuals of frostbite of the left foot, evaluated 
as 30 percent disabling; residuals of frostbite of the right 
foot, evaluated as 30 percent disabling; pes cavus and 
hammertoes of 2-5 of the left foot, evaluated as 20 percent 
disabling; lumbosacral strain with degenerative joint disease 
and arthritis, evaluated as 10 percent disabling; residuals 
of a wound of the left wrist with traumatic arthritis, 
evaluated as 10 percent disabling; residual scar of a gunshot 
wound to the right hand, evaluated as 10 percent disabling; 
and residuals of a gunshot wound to the right hand with 
arthritis due to trauma, evaluated as 10 percent disabling; 
his combined rating is 80 percent.

4.  The veteran, who has a high school education, worked from 
1950 to 1982 as a cable installer, at which point he retired.  

5.  The veteran's service-connected disabilities do not 
preclude all forms of substantially gainful employment which 
are consistent with the veteran's educational background and 
occupational experience.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent 
for residuals of a gunshot wound to the right hand with 
arthritis due to trauma have not been met.  38 U.S.C.A. §§ 
1155, 5107 (West 1991); 38 C.F.R. §§ 4.1-4.14, 4.40, 4.45, 
4.59, 4.71a, 4.73, Diagnostic Code 5010-5003, 5309 (2000) and 
(1997).

2.  The criteria for an evaluation in excess of 10 percent 
for residuals of a gunshot wound to the left wrist have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 4.1-4.14, 4.40, 4.45, 4.59, 4.71a, 4.73, Diagnostic Codes 
5010-5003, 5214-5215, 5307 (2000) and (1997).

3.  The criteria for entitlement to a total rating based upon 
individual unemployability due to service-connected 
disabilities have not been met.  38 U.S.C.A. § 5107 (West 
1991); 38 C.F.R. §§  3.340, 3.341, 4.15, 4.16, 4.18, 4.19 
(2000).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service medical records reflect that, in July 1944, the 
veteran received a penetrating right hand wound while in 
service when hit by an enemy bullet.  He received a bruise on 
the left wrist at the same time.  Examination revealed three 
small lacerations of the distal portion of the fourth and 
fifth metacarpal bones of the right hand, with swelling and 
tenderness.  There was abrasion over the left wrist, with no 
tenderness or swelling.  Films of the right hand revealed two 
medium sized and two small fragments in the soft tissues 
dorsal to the middle of the fifth metacarpal, although the 
bones of the hand appeared normal.  In August fragments were 
removed from the right hand under local anesthesia.  In 
September, the wounds were described as healed, and the 
veteran was described as fit for duty.  

Service connection was established, effective September 1945, 
for a wound of the right hand, involving Muscle Group IX, 
characterized as moderate and evaluated as 10 percent 
disabling.  Service connection was also established for a 
wound of the left wrist, involving Muscle Group VII, 
similarly characterized as moderate and evaluated as 10 
percent disabling.  The veteran's disabilities have since 
remained evaluated as 10 percent disabling.  

A VA examination in March 1952 revealed mild residuals of a 
gunshot wound to the right hand with retained foreign bodies 
and no residuals of trauma to the left wrist.  Thereafter, in 
April 1952, the evaluation for the veteran's left wrist 
injury was reduced to a noncompensable evaluation.  Both 
evaluations remained since unchanged, until the evaluation of 
the veteran's left wrist injury was increased to 10 percent 
in the course of the is appeal.  

During a VA examination of the right hand in September 1995, 
the veteran complained of some weakness of the fourth and 
fifth fingers and also complained that he could not engage in 
prolonged use of his right hand.  Examination revealed no 
gross deformity.  Range of motion was within normal limits, 
although the veteran claimed that he experienced pain when 
trying to work around the house.  Examination revealed two 
surgical scars on the dorsum, approximately two and one half 
centimeters and there centimeters.  These were not adherent, 
although the space between two fingers was tender to deep 
palpation.  Grasping of even small objects was possible, 
although three was some weakness on forcible flexion of the 
fourth and fifth fingers.  The remainder of the examination 
was characterized as negative.  X-ray examination revealed 
evidence of a gunshot injury with metallic densities 
projecting along the medial border distal third shaft of the 
fifth metacarpal and marked osteoarthritis of the 
interphalangeal joint of the right thumb and at the distal 
interphalangeal joints of the second, third, fourth, and 
fifth digits.  The diagnosis was status gunshot wound to the 
right hand with residual weakness, minimal, of the fourth and 
fifth digits of the right fingers.  

During a September 1995 VA examination of the joints, the 
veteran complained of pain in the left wrist "on and off."  
He claimed tenderness to palpation of the carpometacarpal 
joint of the fifth ray on the left hand.  Examination 
revealed no swelling or gross deformity.  The veteran 
indicated that there was not much pain when using the left 
hand, except during ulnar deviation.  X-ray examination 
revealed evidence of a small metallic density within the soft 
tissues of the left wrist.  

During a VA examination in May 1998, the veteran denied pain 
in the hands although he did claim decreased range of motion 
and weakness, without flare ups.  Examination revealed a well 
healed scar on the dorsum of the right hand.  Range of motion 
of the hand and wrist was as follows:  Right dorsiflexion was 
55 degrees; left dorsiflexion was 60 degrees; right palmar 
flexion was 50 degrees; left palmar flexion was 65 degrees; 
ulnar deviation of the right was 35 degrees; ulnar deviation 
of the left was 30 degrees; right radial deviation was 15 
degrees; and left radial deviation was 10 degrees.  Grasping 
objects reportedly was reduced greatly to approximately 3/5 
bilaterally.  Diagnoses were status post gun shot wound to 
the right wrist, with decreased range of motion and decreased 
strength, bilaterally; contusion to the left hand and wrist 
with residual pain and weakness; degenerative arthritis 
changes at the DIP joint of the right thumb with extensive 
hypertrophic bony formation; suggestion of avulsion fracture 
of the left triquetrum; and multiple small metallic shrapnel 
in the soft tissue of the dorsum of the fifth metacarpal.  X-
ray of the hands revealed moderate degenerative changes 
bilaterally, findings suggestive of an avulsion fracture on 
the left, and multiple small metallic shrapnel in the soft 
tissues of the dorsum overlapping the right fifth metacarpal.  

A neurologic evaluation revealed normal pin prick over both 
forearms, hand, fingers, and thumbs.  There was no atrophy of 
any of the intrinsic muscles of the hands.  Examination also 
revealed no weakness of the fingers or thumbs, and the 
examiner noted that there was no evidence of peripheral 
neuropathy of the hands.  

During an May 1999 VA examination of the spine, the veteran's 
major complaints included spasms of both wrists and fingers.  
The right wrist showed 40 degrees of dorsiflexion, 25 degrees 
of flexion, 45 degrees of ulnar deviation, and 20 degrees of 
radial deviation.  There was a well healed scar between the 
fourth and fifth metacarpals distally, approximately five 
centimeters in length, and the scar was sensitive to light 
touch with a finger and appeared to show neuroma-like 
symptoms arising out of the scar.  The examiner indicated 
that the area was very sensitive, but that the surrounding 
area was not sensitive.  The muscles of the right hand had 
normal strength, although there were signs of carpal tunnel 
syndrome and possible slight wasting of the first dorsal 
interosseous.  The veteran could make a full fist without 
difficulty, although there was some swelling present 
considered secondary to arthritic changes of the distal 
interphalangeal and proximal interphalangeal joints of 
multiple fingers.  

The left wrist had 40 degrees of dorsiflexion, 30 degrees of 
palmar flexion, 35 degrees of ulnar deviation, and 20 degrees 
of radial deviation.  There was no sensory deficit, although 
Tinel's was positive over the median and the ulnar nerves.  
Examination revealed normal strength, no wasting, and the 
ability to make a tight fist.  There was no limitation of 
movement of the metacarpophalangeal, proximal 
interphalangeal, or distal interphalangeal joints.  There was 
full range of movement's in flexion and extension.  

Reflexes were tested in both upper extremities, biceps were 
2+, triceps were 2+, and brachioradialis were 2+.  Otherwise, 
sensation in the hands was normal.  There were positive Tinel 
signs over the ulnar and median nerves, suggestive of mild 
carpal tunnel syndrome and cubital tunnel syndrome.  This was 
present in both wrists and elbows.  Diagnoses included status 
post shrapnel wound, right dorsal hand, fourth and fifth 
metacarpal areas; neuroma of the digital nerve between fourth 
and fifth metacarpals, very sensitive; carpal tunnel syndrome 
and ulnar nerve entrapment, both hands; and osteoarthritis of 
proximal interphalangeal joints and distal interphalangeal 
joints, both hands, with no limitation of movement.  

The examiner concluded that osteoarthritic changes were 
unrelated to the veteran's injuries, but instead were age-
related.  The examiner also concluded that there was no 
evidence of weakness or atrophy in the hands.  The veteran 
reportedly had full range of movements in the fingers and 
grip strength was strong despite arthritic changes.  
According to the examiner, the veteran's main problem was 
neuroma like symptoms.  The examiner indicated that, wrist 
limitation of movement was definitely related to the injury 
and prolonged treatment in service, which, according to the 
examiner, produced fibrous ankylosis of the right wrist 
joint.  

A VA examination of the veteran in August 1999 revealed 
decreased range of motion and weakness bilaterally.  Strength 
appeared to be 3/5.  Range of motion, although decreased, was 
characterized as adequate for function.  Range of motion was 
as follows:  left dorsiflexion to 55 degrees, left palmar 
flexion to 65 degrees, right dorsiflexion to 55 degrees, 
right palmar flexion to 50 degrees, right ulnar deviation to 
35 degrees, left ulnar deviation to 30 degrees, right radial 
deviation to 15 degrees, and left radial deviation to 10 
degrees.  According to the examiner, examination in July 1999 
revealed similar measurements:  left dorsiflexion to 42 
degrees, left palmar flexion to 34 degrees, right 
dorsiflexion to 44 degrees, and right palmar flexion to 32 
degrees.  The examiner reported that ulnar and radial 
deviation at that time were essentially the same as in May 
1998, with perhaps less range of motion at the left wrist, 
which showed 32 degrees of ulnar and 22 degrees of radial 
deviation.  The right wrist demonstrated 43 degrees of ulnar 
deviation and 18 degrees of radial deviation.  Diagnoses 
included arthritic changes bilaterally of the hands likely 
not associated with trauma during military duty and bilateral 
carpal tunnel syndrome.  

Currently, residuals of a gunshot wound to the right hand 
with arthritis due to trauma is evaluated as 10 percent 
disabling under diagnostic code 5309 pertaining to muscle 
injuries of Muscle Group IX.  Residuals of a wound of the 
left wrist with traumatic arthritis is evaluated as 10 
percent disabling under diagnostic code 5307 pertaining to 
injuries of Muscle Group VII.

The Board notes that certain provisions in the Schedule for 
Rating Disabilities dealing with muscle injuries were amended 
effective July 3, 1997.  See 62 Fed. Reg. 30,235 (June 3, 
1997).  This change took effect subsequent to the receipt of 
the veteran's claim.  When a law or regulation changes after 
a claim has been filed, but before the administrative or 
judicial appeal process has been concluded, the version most 
favorable to the veteran generally applies.  Karnas v. 
Derwinski, 1 Vet. App. 308, 313 (1991); White v. Derwinski, 1 
Vet. App. 519, 521 (1991).  

In general, disability evaluations are assigned by applying a 
schedule of ratings which represent, as far as can 
practicably be determined, the average impairment of earning 
capacity. 38 U.S.C.A. § 1155.  Where there is a question as 
to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating. 
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.

During the pendency of the appellant's appeal but after the 
case was forwarded to the Board, the Veterans Claims 
Assistance of Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000) became effective.  This liberalizing legislation 
is applicable to the appellant's claims.  See Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).  It essentially 
eliminates the requirement that a claimant submit evidence of 
a well-grounded claim, and provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.

After examining the record, the Board is satisfied that all 
relevant facts pertaining to the increased rating and total 
rating based on individual unemployability claims  have been 
properly developed as, pursuant to the Board's January 1998 
Remand,  the veteran has been afforded recent and thorough VA 
specialty examinations. Thus, no further assistance to the 
veteran is required in order to comply with the duty to 
assist as mandated by 38 U.S.C. § 5103A. 

A.  Right Hand

With respect to residuals of a gunshot wound to the right 
hand with arthritis due to trauma, the Board observes that 
diagnostic code 5309 sets forth criteria for evaluating 
injuries to intrinsic muscles of the hand.  This provision 
applies to the intrinsic muscles that supplement the function 
of the forearm muscles in delicate manipulative movements.  
The intrinsic muscles include the thenar eminence; short 
flexor, opponens, abductor and adductor of thumb; hypothenar 
eminence; short flexor, opponens and abductor of little 
finger; 4 lumbricales; 4 dorsal and 3 palmar interossei.  A 
note to the criteria states: "The hand is so compact a 
structure that isolated muscle injuries are rare, being 
nearly always complicated with injuries of bones, joints, 
tendons, etc.  Rate on limitation of motion, minimum 10 
percent."  The Board observes that both the old and the new 
versions of Diagnostic Code 5309 are essentially the same and 
provide for evaluation based on limitation of motion with a 
minimum rating of 10 percent.  38 C.F.R. § 4.73, Diagnostic 
Code 5309.

Thus, in order to evaluate the veteran's disability of the 
right hand, the Board looks at the appropriate limitation of 
motion codes.  There is no evidence of any ankylosis of the 
fingers, and therefore provisions governing such condition 
are inapplicable.  Strength and range of motion of the 
fingers, further, appear to be largely unaffected.  

Limitation of motion of the wrist warrants a 10 percent 
evaluation if it involves limitation of motion consisting of 
dorsiflexion to 15 degrees or palmar flexion limited to being 
in line with the forearm.  A higher evaluation of 30 percent 
The Board observes that the VA's regulations, under 38 C.F.R. 
§ 4.40 and 4.45, recognize that functional loss of a joint 
may be result from pain on motion or use, when supported by 
adequate pathology.  See DeLuca v. Brown, 8 Vet. App. 202, 
205-7 (1995); see also Lichtenfels v. Derwinski, 1 Vet. App. 
484 (1991).  Further, 38 C.F.R. § 4.59, which addresses the 
evaluation of arthritis, recognizes that painful motion is an 
important factor of disability, entitled to at least the 
minimum applicable evaluation.

Although clinical findings suggest some limitation of motion 
and weakness in the right wrist, they suggest a disability 
analogous to limitation no greater than dorsiflexion to 15 
degrees or palmar flexion to being in line with the forearm.  
Although an August 1999 examiner at one point made reference 
to fibrous ankylosis of the right wrist, range of motion 
studies do not suggest the presence of ankylosis, favorable 
or otherwise.  The Board has considered 38 C.F.R. §§ 4.40, 
4.45, and 4.59, along with the holding of DeLuca.  However, 
there is no objective medical evidence to show that pain, 
flare-ups of pain, weakness, fatigue, incoordination, or any 
other symptoms results in additional functional limitation to 
a degree that would support a rating in excess of 10 percent 
under the applicable rating criteria. 

As noted above, the applicable rating criteria includes the 
notation that the hand is so compact a structure that 
isolated muscle injuries are rare, being nearly always 
complicated with injuries of bones, joints, tendons, etc.  
Here, the service medical records show that there was some 
injury to bone in the hand but there is no evidence of a 
compound, comminuted fracture.  The injury was penetrating 
but not through and through.  There is some indication of 
infection but it is not evident in the service medical 
records that it was not a prolonged infection (the veteran 
was treated with sulfa drugs), nor is there evidence of  
sloughing off of soft parts and intermuscular cicatrization.  
Objectively, there is no indication of a relatively large 
entrance scar or an exit scar, or clinical findings 
suggestive of more than moderate muscle injury.  That is, the 
criteria for more than a moderate muscle injury are not met.  
38 C.F.R. § 4.56.  In any event, as noted above, under 
38 C.F.R. § 4.71, Diagnostic Code 5309, the veteran's hand 
injury is rated on the basis of limitation of motion of the 
affected parts.  The degree of limitation due to an old 
gunshot wound that has been shown does not support a rating 
in excess of 10 percent.  

As to the neurological impairment of the right hand, the 
recent VA examinations clearly indicate that these symptoms 
are due to nonservice-connected carpal tunnel syndrome and 
cervical spine disease.  The Board observes that the veteran 
appears to have a neuroma on the right hand in the area of a 
scar associated with his in-service injuries.  The resulting 
painful scar, which does not appear to result in limitation 
of function of the hand or the wrist, is a separate 
manifestation of the veteran's in-service injury.  
Superficial scars which are painful warrant a 10 percent 
evaluation.  38 C.F.R. § 4.118, Diagnostic Code 7804.  A 
separate 10 percent rating has already been assigned by the 
RO for a scar of the right hand, however, and the veteran, 
therefore, has been adequately compensated for that 
disability. 

B.  Left Wrist

With respect to residuals of a gunshot wound of the left 
wrist, the change in the rating criteria pertaining to muscle 
injuries, as ation of 30 percent Prior to the revision, the regulations in effect provided 
that, in rating injuries of the musculoskeletal system, 
attention is first given to the deeper structures injured 
(bones, joints, and nerves).  "A through and through injury, 
with muscle damage, is at least a moderate injury for each 
group of muscles damaged."  Entitlement to a rating of 
severe grade is established when there is a history of 
"compound comminuted fracture and definite muscle or tendon 
damage from the missile."  However, the regulations 
recognize that there are locations, as in the wrist or over 
the tibia, where muscle damage might be minimal or damage to 
tendons might be repaired by suture; in such cases, the 
requirements for a severe rating are not necessarily met.  
38 C.F.R. § 4.72 (1997).

Muscle wounds specifically due to gunshot or other trauma are 
considered slight if the injury is a simple wound, without 
debridement, infection, or effects of laceration, and where 
the objective findings include a minimum scar, slight, if any 
evidence of fascial defect or of atrophy or of impaired 
tonus, and no significant impairment of function and no 
retained metallic fragments.  Residuals are considered 
moderate if the wound is through and through, but with a 
relatively short track and an absence of residuals of 
debridement or prolonged infection.  In order to warrant a 
moderate rating, there should be consistent complaints of the 
cardinal symptoms of muscle wounds, particularly fatigue pain 
after use.  Objective findings should include a relatively 
small scar with signs of moderate loss of deep fascia or 
muscle substance or impairment of muscle tonus, and of 
definite weakness or fatigue in comparative tests.  38 C.F.R. 
§ 4.56(b) (1997).  

In order to be characterized as moderately severe, a muscle 
injury should be through and through with debridement or 
prolonged infection or with sloughing off of soft parts and 
intermuscular cicatrization.  Service records should show 
hospitalization for a prolonged period in service for a wound 
of severe grade, and evidence of unemployability as a result 
of inability to keep up with work should be considered.  
Objective findings should include a relatively large 
entrance, and if present, exit scar, so situated as to 
indicate the track of a missile through important muscle 
groups, moderate muscle loss, and tests of strength producing 
positive evidence of marked or moderately severe loss.  
38 C.F.R. § 4.56(c) (1997).

The revised rating criteria for muscle injuries are similar 
in content, if not organization, to the criteria in effect 
prior to the revisions.  For instance, a through-and-through 
injury with muscle damage shall be evaluated as no less than 
a moderate injury for each group of muscles damaged.  An open 
comminuted fracture with muscle or tendon damage will be 
treated as a severe injury of the muscle groups involved 
unless, for locations such as in the wrist or over the tibia, 
evidence establishes that the muscle damage is minimal.  
38 C.F.R. § 4.56(a), (b) (2000).  
Slight disability of a muscle anticipates a simple muscle 
wound without debridement or infection and with a history of 
a superficial wound with brief treatment and no cardinal 
signs or symptoms of muscle disability, such as loss of 
weakness, fatigue-pain, or impairment of coordination and 
uncertainty of movement.  Objective findings of a slight 
disability include a minimal scar, no evidence of fascial 
defect, atrophy, or impaired tonus, and no impairment of 
function or retained metallic fragments.  Moderate disability 
of a muscle anticipates a through and through or deep 
penetrating wound of short track from a single bullet, small 
shell or shrapnel fragment, without explosive effect of a 
high velocity missile, residuals of debridement, or prolonged 
infection.  A history consistent with a moderate disability 
would include complaints of one or more of the cardinal signs 
and symptoms, particularly lowered threshold of fatigue after 
average use.  Objective findings include some loss of deep 
fascia or muscle substance or impairment of muscle tonus and 
loss of power or lowered threshold of fatigue. 38 C.F.R. 
§ 4.56(c), (d) (2000).   

A moderately severe disability of the muscles anticipates a 
through and through or deep open penetrating wound by a small 
high velocity missile or a large low-velocity missile, with 
debridement, prolonged infection, or sloughing of soft parts, 
and intermuscular scarring.  There should be a history of 
hospitalization for a prolonged period of treatment of the 
wound with a record of cardinal symptoms consisting of loss 
of power, weakness, lowered threshold of fatigue, fatigue-
pain, impairment of coordination and uncertainty of movement.  
Objective findings should include entrance and exit scars 
indicating a track of a missile through one or more muscle 
groups.  Objective findings should also include indications 
on deep palpation of loss of deep fascia, muscle substance, 
or normal firm resistance of muscles compared with sound 
side.  Tests of strength and endurance compared with sound 
side should demonstrate positive evidence of impairment.  
38 C.F.R. § 4.56(d) (2000).

The minimal findings in service and the lack of findings at 
the time of the March 1952 examination suggest a muscle 
injury of no more than moderate.  The service medical records 
do not reflect a through and through or deep, open, 
penetrating wound by a small high velocity missile or a large 
low-velocity missile, with debridement, prolonged infection, 
or sloughing of soft parts, and intermuscular scarring.  The 
historical record shows no history of a hospitalization for a 
prolonged period of treatment of the left wrist wound, or of 
symptoms such as loss of power, weakness, lowered threshold 
of fatigue, fatigue-pain, impairment of coordination and 
uncertainty of movement.  Objectively, there is no evidence 
of entrance and exit scars indicating a track of a missile 
through one or more muscle groups, or indications on deep 
palpation of loss of deep fascia, muscle substance, or normal 
firm resistance of muscles compared with sound side.  Thus, 
the veteran's left wrist injury was not characteristic of 
more than a moderate injury to the affected muscles.  

Current findings reveal little limitation in function, 
mobility or strength of the fingers of the left hand.  As 
with the right hand there is limitation of function of the 
wrist.  However, the current 10 percent rating takes such 
limitation into account.  The Board observes that limitation 
of motion of the left wrist, as with the right wrist, is 
analogous to limitation no greater than dorsiflexion to 15 
degrees or palmar flexion to being in line with the forearm.  
Limitation of the left wrist does not approximate ankylosis.  
As with the veteran's right hand disability, the Board has 
considered 38 C.F.R. §§ 4.40, 4.45, and 4.59, along with the 
holding of DeLuca.  However, there is no objective medical 
evidence to show that pain, flare-ups of pain, weakness, 
fatigue, incoordination, or any other symptoms results in 
additional functional limitation to a degree that would 
support a rating in excess of 10 percent under the applicable 
rating criteria.  There is medical evidence of some 
neurological impairment but, as with the right upper 
extremity, this has been attributed to nonservice-connected 
disability (carpal tunnel syndrome and cervical spine 
disease).

II.  Individual Unemployability

In order to establish a total rating based upon individual 
unemployability due to service-connected disabilities, there 
must be impairment which prevents the average person to 
follow a substantially gainful occupation.  See 38 U.S.C.A. 
§ 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  In reaching such a 
determination, the central inquiry is "whether the veteran's 
service connected disabilities alone are of sufficient 
severity to produce unemployability."  Hatlestad v. Brown, 5 
Vet. App. 524, 529 (1993).  Consideration may be given to the 
veteran's level of education, special training, and previous 
work experience in arriving at a conclusion, but not to his 
age or to the impairment caused by non-service-connected 
disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19.

VA regulations establish objective and subjective standards 
for an award of total rating based on unemployability.  When 
the veteran's schedular rating is less than total (for a 
single or combination of disabilities), a total rating may 
nonetheless be assigned when there are two or more 
disabilities, at least one disability is ratable at 40 
percent or more, and any additional disabilities result in a 
combined rating of 70 percent or more, and the disabled 
person is unable to secure or follow a substantially gainful 
occupation.  See 38 C.F.R. § 4.16(a).  A total disability 
rating may also be assigned on an extra-schedular basis, 
pursuant to the procedures set forth in 38 C.F.R. § 4.16(b), 
for veterans who are unemployable by reason of service-
connected disabilities, but who fail to meet the percentage 
standards set forth in section 4.16(a).

Service connection has been established for the following 
disabilities:  residuals of frostbite of the left foot, 
evaluated as 30 percent disabling; residuals of frostbite of 
the right foot, evaluated as 30 percent disabling; pes cavus 
and hammertoes of 2-5 of the left foot, evaluated as 20 
percent disabling; lumbosacral strain with degenerative joint 
disease and arthritis, evaluated as 10 percent disabling; 
residuals of a wound of the left wrist with traumatic 
arthritis, evaluated as 10 percent disabling; residual scar 
of a gunshot wound to the right hand, evaluated as 10 percent 
disabling; and residuals of a gunshot wound to the right hand 
with arthritis due to trauma, evaluated as 10 percent 
disabling.  The veteran's combined disability evaluation is 
80 percent. Therefore, the veteran meets the percentage 
requirements of 38 C.F.R. § 4.16(a), for consideration for a 
total unemployability rating on a schedular basis, and the 
determinative issue becomes whether he is unemployable due to 
service-connected disabilities.
In determining whether the veteran is entitled to total 
disability rating based upon individual unemployability, 
neither the veteran's non-service-connected disabilities nor 
his advancing age may be considered.  38 C.F.R. § 4.19.  For 
a veteran to prevail on a claim based on unemployability, it 
is necessary that the record reflect some factor which places 
his case in a different category than other veterans with 
equal ratings of disability.  Van Hoose v. Brown, 4 Vet. App. 
361 (1993). Furthermore, the fact that a veteran is 
unemployed or has difficulty obtaining employment is not 
enough.  A high rating in itself is recognition that the 
impairment makes it difficult to obtain or keep employment, 
but the ultimate question is whether the veteran is capable 
of performing the physical and mental acts required by 
employment, not whether he can find employment.  Id. 

The veteran worked from 1950 to 1982 as a cable installer, at 
which point he retired.  He has a high school education.  
None of his service-connected disabilities, either alone or 
taken together appear to result in limitation so great as to 
preclude all forms of substantially gainful employment which 
are consistent with the veteran's educational background and 
occupational experience. 

As outlined above, the veteran has fairly good use of his 
hands and wrists.  A VA examination of the back in August 
1999 also revealed good function.  The veteran appears to 
have some limitation of the both feet stemming from residuals 
of frostbite and from pes cavus and hammertoes of the left 
foot.  However, this symptomatology is not so great that it 
would be expected to preclude employment.  Examination in May 
1998, for instance, revealed decreased sensitivity to touch 
and stiffness of the toes and, 15 degrees of 
inversion, and 10 degrees of eversion.  The left foot had 0 
degrees of dorsiflexion, 30 degrees of plantar flexion, 10 
degrees inversion, and 10 degrees of eversion.  There were 
hammer toe deformities on almost all of the toes and a bunion 
on the big toe of the left foot.  In May 1998 the veteran was 
able to walk unaided by a cane, albeit with some discomfort 
and with a left sided limp.  Similarly, in May 1999, the 
veteran was able to walk without the assistance of a cane, 
crutches, or walkers.  These findings do not suggest that the 
veteran would be precluded by his disabilities from pursuing 
gainful employment. 

While the medical evidence shows that the veteran's service-
connected disabilities, which involve the feet, low back, 
right hand and left wrist, result in functional limitation 
that undoubtedly would limit employment options, there is no 
medical opinion to support the claim that they preclude all 
forms of substantially gainful employment, when age is 
excluded, which the Board must do by regulation.  38 C.F.R. 
§ 4.19.  There is also medical evidence of significant 
nonservice-connected disabilities, to include heart disease 
and carpal tunnel syndrome, which cannot be considered.  
Under the circumstances of the instant case, there is nothing 
in the record which takes the veteran's case outside of the 
norm of similarly situated veterans with a similar disability 
rating.

The Board concludes that the weight of the evidence 
demonstrates that the veteran's service-connected 
disabilities do not prevent him from securing or following a 
substantially gainful occupation.  The preponderance of the 
evidence is against the claim for a total compensation rating 
based on individual unemployability.  Thus, the benefit-of-
the-doubt doctrine does not apply, and the claim must be 
denied. 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).













ORDER

A rating in excess of 10 percent for residuals of a gunshot 
wound of the right hand with traumatic arthritis is denied. 

A rating in excess of 10 percent for residuals of a gunshot 
wound of the left wrist is denied. 

A total compensation rating based on individual 
unemployability is denied. 



		
	R. F. WILLIAMS
	Veterans Law Judge
	Board of Veterans' Appeals



 
- 18 -


- 1 -


